DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed July 14, 2022 has been entered. Claims 1-20 remain pending in the application. 
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third negative electroactive material layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections



Claims 1, 13-14 & 18 are objected to because of the following informalities:
In claim 1, lines 10-11, “iron (II) oxide” is claimed with the stoichiometric ratio “(Fe3O4)”; however, “iron (II) oxide” is known to have the stoichiometric ratio (FeO), and the stoichiometric ratio “(Fe3O4)” is generally considered to be iron (II,III) oxide. Therefore, it is unclear if Applicant is claiming “iron (II) oxide” or iron (II,III) oxide, or both. For examination purposes, examiner is taking “iron (II) oxide” to read “iron (II,III) oxide”.
In claim 13, line 7, “iron (II) oxide” is claimed with the stoichiometric ratio “(Fe3O4)”; however, “iron (II) oxide” is known to have the stoichiometric ratio (FeO), and the stoichiometric ratio “(Fe3O4)” is generally considered to be iron (II,III) oxide. Therefore, it is unclear if Applicant is claiming “iron (II) oxide” or iron (II,III) oxide, or both. For examination purposes, examiner is taking “iron (II) oxide” to read “iron (II,III) oxide”.
In claim 14, line 7, “silicon oxide activated carbon” should read “silicon oxide, activated carbon”.
In claim 18, lines 8-9, “(β-FeOOH and combinations thereof” should read “(β-FeOOH), and combinations thereof”.
In claim 18, line 8, “iron (II) oxide” is claimed with the stoichiometric ratio “(Fe3O4)”; however, “iron (II) oxide” is known to have the stoichiometric ratio (FeO), and the stoichiometric ratio “(Fe3O4)” is generally considered to be iron (II,III) oxide. Therefore, it is unclear if Applicant is claiming “iron (II) oxide” or iron (II,III) oxide, or both. For examination purposes, examiner is taking “iron (II) oxide” to read “iron (II,III) oxide”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20160248087 and hereinafter Kim ‘087).
	In regards to claim 18, Kim ‘087 discloses an electroactive material that forms a portion of a capacitor comprising: a plurality of negative electroactive particles (composite particle as described in [0032]) comprising a metal oxide (described in [0046]), each of the negative electroactive particles of the plurality having a plurality of pores (described in [0032]), the metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH) and combinations thereof (described in [0046], noting Fe2O3 may be included as a metal oxide catalyst), and a plurality of sulfur-additive particles disposed within the plurality of pores of the negative electroactive particles (described in [0039] & [0048]).

	In regards to claim 20, Kim ‘087 further discloses wherein the plurality of pores have an average diameter greater than or equal to about 0.1 nm to less than or equal to about 100 nm (described in [0029], noting a diameter of a cross-section of each carbon nanotube, i.e. diameter of the pores, may be 1 nanometer or more and 100 nanometers or less), and the sulfur-additive particles have an average particle size greater than or equal to about 0.1 nm to less than or equal to about 100 nm (described in [0048] and [0029], noting that the sulfur-additive is impregnated in the carbon nanotube having a pore diameter of 0.1 nm to 100 nm, and further noting that sulfur has an atomic radius of 0.18 nm; thus, it flows from the teachings that the sulfur-additive particles have an average diameter greater than or equal to about 0.1 nm to less than or equal to about 100 nm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gayden et al (US 20160285137 and hereinafter Gayden ‘137) in view of Kim ‘087.
	In regards to claim 1, Gayden '137 discloses a capacitor-assisted electrochemical cell (FIGs. 1 & 2) comprising: at least two first electrodes (leftward electrodes of capacitor 112 and battery 114 in FIG. 2; [0064] & [0051]) comprising one or more positive electroactive material layers (120 & 132 - FIG. 2; see [0056] & [0064]; noting that 120 is considered the same as 20, and 132 is considered the same as 32) disposed in electrical communication with a positive current collector (118 - FIG. 2; see [0053] & [0064]; noting that 118 is considered the same as 18) (seen in FIG. 2); 
	at least one second electrode (rightward electrode of capacitor 112 in FIG. 2) comprising one or more first negative electroactive material layers (124 - FIG. 2; see [0054] & [0064], noting that layer 124 is considered the same as 24) disposed in electrical communication with a first negative current collector (22 - FIG. 2; [0054]) (seen in FIG. 2); and 
	at least one composite electrode (rightward electrode of battery 114 in FIG. 2; [0064] & [0051], noting the rightward electrode of battery 114 is capacitor-assisted, i.e. composite) comprising one or more second negative electroactive material layers (136 - FIG. 2; [0059] & [0064], see [0059] and [0064], noting that 136 is considered the same as 36) disposed in electrical communication with a second negative current collector (134 - FIG. 2; see [0059] and [0064], noting that 134 is considered the same as 34) (seen in FIG. 2), the second negative electroactive material layers comprising a plurality of negative electroactive particles (described in [0047]), and each of the negative electroactive particles of the plurality of negative electroactive particles having a plurality of pores (described in [0060]). Gayden '137 fails to explicitly disclose the plurality of negative electroactive particles comprising a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof, and a plurality of sulfur-additive particles disposed within the plurality of pores.
	Kim '087 discloses a plurality of negative electroactive particles (composite particle as described in [0032]) comprising a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof (described in [0046], noting Fe2O3 may be included as a metal oxide catalyst), and a plurality of sulfur-additive particles disposed within the plurality of pores (described in [0039] & [0048]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that the plurality of negative electroactive particles comprise a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof, and a plurality of sulfur-additive particles disposed within the plurality of pores, as taught by Kim '087, in order to adjust the porosity of the nanotube aggregate and the length and shape of the carbon nanotube and to increase the capacity of the electrode ([0046] & [0039]).

In regards to claim 5, modified Gayden '137 further discloses wherein the at least one composite electrode further comprises one or more additional negative electroactive materials selected from the group consisting of: lithium metal, lithium alloy, silicon (Si), silicon alloy, silicon oxide, activated carbon (AC), hard carbon (HC), soft carbon (SC), graphite, graphene, carbon nanotubes, lithium titanium oxide (Li4Ti5O12), tin (Sn), vanadium oxide (V2O5), titanium dioxide (TiO2), titanium niobium oxide (TixNbyOz where 0 ≤ x ≤ 2, 0 ≤ y ≤ 24, and 0 ≤ z ≤ 64), ferrous sulfide (FeS), and combinations thereof (described in Gayden '137: [0047], noting that graphite, activated carbon, silicon oxide, and lithium titanium oxide may be used as particulate anode materials).

In regards to claim 6, modified Gayden '137 further discloses wherein the one or more additional negative electroactive materials are provided in one or more third negative electroactive material layers (described in Gayden '137: [0017], noting that the battery may have several layers of electrode materials).

In regards to claim 8, modified Gayden '137 further discloses wherein the at least one composite electrode further comprises one or more third negative electroactive material layers (described in Gayden '137: [0017], noting that the battery may have several layers of electrode materials), 
wherein the one or more third negative electroactive material layers comprise one or more negative electroactive materials selected from the group consisting of: lithium metal, lithium alloy, silicon (Si), silicon alloy, silicon oxide, activated carbon (AC), hard carbon (HC), soft carbon (SC), graphite, graphene, carbon nanotubes, lithium titanium oxide (Li4Ti5O12), tin (Sn), vanadium oxide (V2O5), titanium dioxide (TiO2), titanium niobium oxide (TixNbyOz where 0 ≤ x ≤ 2, 0 ≤ y ≤ 24, and 0 ≤ z ≤ 64), ferrous sulfide (FeS), and combinations thereof (described in Gayden '137: [0047], noting that graphite, activated carbon, silicon oxide, and lithium titanium oxide may be used as particulate anode materials), and the one or more third negative electroactive material layers are one of disposed between the one or more second negative electroactive material layers and the second negative current collector and disposed on one or more exposed surfaces of the one or more second negative electroactive material layers when the one or more second negative electroactive material layers are disposed on the one or more exposed surfaces of the second negative current collector (see [0017], noting the several layers of electrode materials with their respective current collectors would be expected to be in the claimed range with an emphasis on the use of phrase “one of”).

	In regards to claim 9, modified Gayden '137 further discloses wherein the carbonaceous material is selected from the group consisting of: activated carbon (AC), hard carbon (HC), soft carbon (SC), graphite, and combinations thereof (described in Gayden '137: [0014], noting that graphite and activated carbon are suitable anode particulate materials).

In regards to claim 10, modified Gayden '137 further discloses wherein the one or more positive electroactive material layers comprises a positive electroactive material selected from the group consisting of: LiCoO2 (LCO), LiNixMnyCo1-x-yO2 (where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1), LiNi1-x-yCoxAlyO2 (where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 1), LiNixMn1-xO2 (where 0 ≤ x ≤ 1), Li1+xMO2 (where M is one of Mn, Ni, Co, Al and 0 ≤ x ≤ 1), LiMn2O4 (LMO), LiNixMn1.5O4, LiV2(PO4)3, LiFeSiO4, LiMPO4 (where M is at least one of Fe, Ni, Co, and Mn), and combinations thereof (described in Gayden '137: [0026]-[0038]); and 
the one or more first negative electroactive material layers comprises a first negative electroactive material selected from the group consisting of: lithium metal, lithium alloy, silicon (Si), silicon alloy, silicon oxide activated carbon, hard carbon, soft carbon, graphite, graphene, carbon nanotubes, lithium titanium oxide (Li4Ti5O12), tin (Sn), vanadium oxide (V2O5), titanium dioxide (TiO2), titanium niobium oxide (TixNbyOz where 0 ≤ x ≤ 2, 0 ≤ y ≤ 24, and 0 ≤ z ≤ 64), ferrous sulfide (FeS), and combinations thereof (described in Gayden '137: [0040] & [0041]).

	In regards to claim 13, Gayden '137 discloses a capacitor-assisted electrochemical cell comprising: a positive electrode (leftward electrode of battery 114 in FIG. 2; [0064] & [0051]) comprising a positive electroactive material layer (132 - FIG. 2; see [0056] & [0064]; noting that 132 is considered the same as 32); and 
	a composite electrode (rightward electrode of battery 114 in FIG. 2; [0064] & [0051], noting the rightward electrode of battery 114 is capacitor-assisted, i.e. composite) comprising a negative electroactive material layer (136 - FIG. 2; [0059] & [0064], see [0059] and [0064], noting that 136 is considered the same as 36) that comprises a plurality of first negative electroactive particles (described in [0047]) and a plurality of second negative electroactive particles (described in [0047]), each of the second negative electroactive particles of the plurality of second negative electroactive particles having a plurality of pores (described in [0060]). Gayden '137 fails to explicitly disclose a plurality of sulfur-additive particles embedded within the plurality of pores, wherein the second negative electroactive particles comprises a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof.
	Kim '087 discloses a plurality of sulfur-additive particles embedded within the plurality of pores (described in [0039] & [0048]), wherein the second negative electroactive particles (composite particle as described in [0032]) comprises a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof (described in [0046], noting Fe2O3 may be included as a metal oxide catalyst).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 with a plurality of sulfur-additive particles embedded within the plurality of pores, wherein the second negative electroactive particles comprises a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof, as taught by Kim '087, in order to adjust the porosity of the nanotube aggregate and the length and shape of the carbon nanotube and to increase the capacity of the electrode ([0046] & [0039]).

In regards to claim 14, modified Gayden '137 further discloses wherein the negative electroactive material layer is a first negative electroactive material layer, (Gayden '137: 136 - FIG. 2; [0059] & [0064]) and the capacitor-assisted electrochemical cell further comprises a negative electrode (rightward electrode of capacitor 112 in FIG. 2) comprising a second negative electroactive material layer (124 - FIG. 2; see [0054] & [0064], noting that layer 124 is considered the same as 24), wherein the second negative electroactive material layer comprises one or more negative electroactive materials selected from the group consisting of: lithium metal, lithium alloy, silicon (Si), silicon alloy, silicon oxide, activated carbon, hard carbon, soft carbon, graphite, graphene, carbon nanotubes, lithium titanium oxide (Li4Ti5O12), tin (Sn), vanadium oxide (V2O5), titanium dioxide (TiO2), titanium niobium oxide (TixNbyOz where 0 ≤ x ≤ 2, 0 ≤ y ≤ 24, and 0 ≤ z ≤ 64), ferrous sulfide (FeS), and combinations thereof (described in Gayden '137: [0040]).

	In regards to claim 17, modified Gayden '137 further discloses wherein the first negative electroactive particles include one or more first negative electroactive materials selected from the group consisting of: activated carbon (AC), hard carbon (HC), soft carbon (SC), silicon (Si), silicon oxide, tin (Sn), titanium dioxide (TiO2), ferrous sulfide (FeS), lithium titanium oxide (LiTi5O12) (LTO), titanium niobium oxide (TixNbyOz where 0 ≤ x ≤ 2, 0 ≤ y ≤ 24, and 0 ≤ z ≤ 64), and combinations thereof (described in Gayden '137: [0047], noting that activated carbon, silicon oxide, and lithium titanium oxide may be used as particulate anode materials).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gayden ‘137 in view of Kim ‘087 as applied to claim 1 above, and further in view of Liu ‘095 (WIPO Document 2017206095 and hereinafter Liu ‘095).
In regards to claim 7, Gayden '137 as modified by Kim ‘087 fails to explicitly disclose wherein the one or more third negative electroactive material layers are one of disposed between the one or more second negative electroactive material layers and the second negative current collector and disposed on one or more exposed surfaces of the one or more second negative electroactive material layers when the one or more second negative electroactive material layers are disposed on the one or more exposed surfaces of the second negative current collector.
Liu '095 discloses wherein the one or more third negative electroactive material layers (320 - FIG. 3; page 16, line 16; see also page 15, lines 17-19, noting the illustrated processes are essentially the same on the preparation of anode materials) are one of disposed between the one or more second negative electroactive material layers (321 - FIG. 3; page 16, line 19) and the second negative current collector (318 - FIG. 3; page 16, line 17) and disposed on one or more exposed surfaces of the one or more second negative electroactive material layers when the one or more second negative electroactive material layers are disposed on the one or more exposed surfaces of the second negative current collector (see page 16, lines 20-22, noting that the separate layers may be applied in reverse orders on opposing sides of the current collector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 as modified by Kim ‘087 such that the one or more third negative electroactive material layers are one of disposed between the one or more second negative electroactive material layers and the second negative current collector and disposed on one or more exposed surfaces of the one or more second negative electroactive material layers when the one or more second negative electroactive material layers are disposed on the one or more exposed surfaces of the second negative current collector, as taught by Liu '037, in order to further balance power level, energy level, and cycle life (page 2, lines 15-18).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gayden ‘137 in view of Kim ‘087 as applied to claims 1 and 13 above, and further in view of Korean Patent Document 20180065204 (KR 20180065204 and hereinafter KR20180065204).
	In regards to claim 12, modified Gayden '137 further discloses wherein the electrolyte is disposed between the at least two first electrodes, the at least one second electrode, and the at least one composite electrode (see Gayden '137: [0044] and FIG. 2, noting that separators 126 and 138 are between the at least two first electrodes, the at least one second electrode, and the pores of the separators are filled with electrolyte), and a portion of the electrolyte is disposed within the plurality of pores in each negative electroactive particle in the at least one composite electrode (described in Gayden '137: [0060]). Gayden '137 as modified by Kim '087 fails to explicitly disclose greater than or equal to about 1 wt.% to less than or equal to about 20 wt.% of an electrolyte.
	KR20180065204 discloses that the wt. % of an electrolyte is a results effective variable, particularly for optimizing ion transport in the electrode while avoiding precipitation of the electrolyte within the electrode ([0005] & [0006]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Gayden '137 as modified by Kim ‘087 such that the composite electrode further comprising greater than or equal to about 1 wt.% to less than or equal to about 20 wt.% of an electrolyte, in order to optimize ion transport in the electrode while avoiding precipitation of the electrolyte within the electrode, as taught by KR20180065204.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
	In regards to claim 16, modified Gayden '137 further discloses wherein the pores have an average diameter of greater than or equal to about 0.1 nm to less than or equal to about 100 nm (described in Kim '087: [0029], noting a diameter of a cross-section of each carbon nanotube, i.e. diameter of the pores, may be 1 nanometer or more and 100 nanometers or less), and the sulfur-additive particles have an average particle size of greater than or equal to about 0.1 nm to less than or equal to about 100 nm (described in Kim '087: [0048] and [0029], noting that the sulfur-additive is impregnated in the carbon nanotube having a pore diameter of 0.1 nm to 100 nm, and further noting that sulfur has an atomic radius of 0.18 nm; thus, it flows from the teachings that the sulfur-additive particles have an average diameter greater than or equal to about 0.1 nm to less than or equal to about 100 nm); 
	the composite electrode comprises greater than or equal to about 0.01 wt.% to less than or equal to about 99.99 wt.% of the first negative electroactive particles (see Gayden '137: [0047] noting that the wt % of the electrodes not considered to be the second negative electroactive particles are being considered to be the first negative electroactive particles having a wt % within the broadly claimed range) and greater than or equal to about 0.01 wt.% to less than or equal to about 99.99 wt.% of the second negative electroactive particles (described in [0046] & [0093], noting a content ratio of the carbon nanotube aggregate and sulfur-additive being 50:50 and further noting electrolyte may also be impregnated in the negative electrode; thus, Kim '087 discloses that the wt. % of second negative electroactive particles is within the broadly claimed range). Gayden '137 as modified by Kim '087 fails to explicitly disclose the composite electrode further comprises greater than or equal to about 1 wt.% to less than or equal to about 20 wt.% of an electrolyte.
	KR20180065204 discloses that the wt. % of an electrolyte is a results effective variable, particularly for optimizing ion transport in the electrode while avoiding precipitation of the electrolyte within the electrode ([0005] & [0006]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Gayden '137 as modified by Kim '087 such that the composite electrode further comprising greater than or equal to about 1 wt.% to less than or equal to about 20 wt.% of an electrolyte, in order to optimize ion transport in the electrode while avoiding precipitation of the electrolyte within the electrode, as taught by KR20180065204.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
Claims 1-4, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gayden ‘137 in view of Campbell et al (US 20110206992 and hereinafter Campbell ‘992) and in further view of Duan et al (US 20170213656 and hereinafter Duan ‘656).
	In regards to claim 1, Gayden '137 discloses a capacitor-assisted electrochemical cell (FIGs. 1 & 2) comprising: at least two first electrodes (leftward electrodes of capacitor 112 and battery 114 in FIG. 2; [0064] & [0051]) comprising one or more positive electroactive material layers (120 & 132 - FIG. 2; see [0056] & [0064]; noting that 120 is considered the same as 20, and 132 is considered the same as 32) disposed in electrical communication with a positive current collector (118 - FIG. 2; see [0053] & [0064]; noting that 118 is considered the same as 18) (seen in FIG. 2); 
	at least one second electrode (rightward electrode of capacitor 112 in FIG. 2) comprising one or more first negative electroactive material layers (124 - FIG. 2; see [0054] & [0064], noting that layer 124 is considered the same as 24) disposed in electrical communication with a first negative current collector (22 - FIG. 2; [0054]) (seen in FIG. 2); and 
	at least one composite electrode (rightward electrode of battery 114 in FIG. 2; [0064] & [0051], noting the rightward electrode of battery 114 is capacitor-assisted, i.e. composite) comprising one or more second negative electroactive material layers (136 - FIG. 2; [0059] & [0064], see [0059] and [0064], noting that 136 is considered the same as 36) disposed in electrical communication with a second negative current collector (134 - FIG. 2; see [0059] and [0064], noting that 134 is considered the same as 34) (seen in FIG. 2), the second negative electroactive material layers comprising a plurality of negative electroactive particles (described in [0047]), and each of the negative electroactive particles of the plurality of negative electroactive particles having a plurality of pores (described in [0060]). Gayden '137 fails to explicitly disclose the plurality of negative electroactive particles comprising a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof, and a plurality of sulfur-additive particles disposed within the plurality of pores.
	Campbell '992 discloses a plurality of sulfur-additive particles disposed within the plurality of pores (described in [0026] & [0044]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that a plurality of sulfur-additive particles are disposed within the plurality of pores, as taught by Campbell '992, in order for the electrode to be able to withstand the application of an anisotropic force, while maintaining the structural integrity of the electrode ([0025]).
	Duan '656 discloses a plurality of negative electroactive particles comprising a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof (described in [0022]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that the plurality of negative electroactive particles comprise a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof, as taught by Duan '656, in order to further increase the capacity or pseudo-capacity ([0022]).

	In regards to claim 2, modified Gayden '137 further discloses wherein the negative electroactive particles have an average particle size greater than or equal to about 1 nm to less than or equal to about 1000 µm (described in Gayden '137: [0025], noting that electrode materials for the negative electrodes being prepared in the form of micrometer-size particles) and a porosity greater than or equal to about 5 vol.% to less than or equal to about 80 vol.% (described in Campbell '992: [0029], noting porosity of the porous support structure being at least about 30% and porosity between about 60% and about 80%; see also [0101], noting that the cathode and/or anode can include a porous support structure), the sulfur-additive particles occupying greater than or equal to about 0.01 vol.% to less than or equal to about 100 vol.% of a total pore volume of each negative electroactive particle (described in Campbell '992: [0044], noting that material comprising sulfur is provided, at least 30% of which by mass is contained within the pores of a porous support structure, thus it would be expected that the sulfur-additive particles described in Campbell '992 occupy a total pore volume within the broadly claimed range of greater than or equal to about 0.01 vol.% to less than or equal to about 100 vol.%).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that the negative electroactive particles have a porosity greater than or equal to about 5 vol.% to less than or equal to about 80 vol.%, the sulfur-additive particles occupying greater than or equal to about 0.01 vol.% to less than or equal to about 100 vol.% of a total pore volume of each negative electroactive particle, as taught by Campbell '992, in order for the electrode to be able to withstand the application of an anisotropic force, while maintaining the structural integrity of the electrode ([0025]).

In regards to claim 3, modified Gayden '137 further discloses wherein the pores have an average diameter greater than or equal to about 0.1 nm to less than or equal to about 500 nm (described in Campbell '992: [0007], noting the pores having cross-sectional diameters of between about 0.1 microns, i.e. 100 nm, and about 10 microns, i.e. 10000 nm), and the sulfur-additive particles have an average particle size greater than or equal to about 0.1 nm to less than or equal to about 500 nm (described in Campbell '992: [0053], noting particles having maximum cross-sectional dimensions of between about 0.1 microns, i.e. 100 nm, and about 10 microns, i.e. 10000 nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that the pores have an average diameter greater than or equal to about 0.1 nm to less than or equal to about 500 nm and the sulfur-additive particles have an average particle size greater than or equal to about 0.1 nm to less than or equal to about 500 nm, as taught by Campbell '992, in order for the electrode to be able to withstand the application of an anisotropic force, while maintaining the structural integrity of the electrode ([0025]).

In regards to claim 4, modified Gayden '137 further discloses wherein the at least one composite electrode has a thickness greater than or equal to about 1 µm to less than or equal to about 500 µm (described in Campbell '992: ([0138], noting thickness of the anode layer and electrolyte layer together, i.e. thickness of the composite electrode, having a maximum thickness of about 20 µm - 500 µm)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that the at least one composite electrode has a thickness greater than or equal to about 1 µm to less than or equal to about 500 µm, as taught by Campbell '992, in order for the electrode to be able to withstand the application of an anisotropic force, while maintaining the structural integrity of the electrode ([0025]).

In regards to claim 11, modified Gayden '137 further discloses wherein each of the at least two first electrodes, the at least one second electrode, and the at least one composite electrode further comprises greater than or equal to about 0 wt.% to less than or equal to about 30 wt.% of one or more conductive additives selected from the group consisting of: carbon black, graphite, graphene, graphene oxide, acetylene black, carbon nanofibers, carbon nanotubes, and combinations thereof (see Gayden '137: [0011] & [0014], noting that graphite may be used in each of the at least two first electrodes, the at least one second electrode, and the at least one composite electrode; see also Campbell '992: [0037], noting that carbon black, graphite, acetylene black, carbon nanofibers, graphene, carbon tubes may be used as electrically conductive materials; see also [0047], noting that of at least 75 wt % material comprising electrode active material may be within the pores of the support; therefore, the remaining 25% or less of conductive additives would be expected to be in the claimed range), and 
greater than or equal to about 0 wt.% to less than or equal to about 20 wt.% of one or more binders selected from the group consisting of. poly(tetrafluoroethylene) (PTFE), sodium carboxymethyl cellulose (CMC), styrene-butadiene rubber (SBR), poly(vinylidene fluoride) (PVDF), nitrile butadiene rubber (NBR), styrene ethylene butylene styrene copolymer (SEBS), styrene butadiene styrene copolymer (SBS), lithium polyacrylate (LiPAA), sodium polyacrylate (NaPAA), sodium alginate, lithium alginate, and combinations thereof (see Gayden '137: [0025] & [0053], noting the active electrode particles may be coated with a binder such as PVDF; see also Campbell '992: [0036], noting that less than 20 wt % of binder may be used).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that each of the at least two first electrodes, the at least one second electrode, and the at least one composite electrode further comprises greater than or equal to about 0 wt.% to less than or equal to about 30 wt.% of one or more conductive additives selected from the group consisting of: carbon black, graphite, graphene, graphene oxide, acetylene black, carbon nanofibers, carbon nanotubes, and combinations thereof, and greater than or equal to about 0 wt.% to less than or equal to about 20 wt.% of one or more binders selected from the group consisting of. poly(tetrafluoroethylene) (PTFE), sodium carboxymethyl cellulose (CMC), styrene-butadiene rubber (SBR), poly(vinylidene fluoride) (PVDF), nitrile butadiene rubber (NBR), styrene ethylene butylene styrene copolymer (SEBS), styrene butadiene styrene copolymer (SBS), lithium polyacrylate (LiPAA), sodium polyacrylate (NaPAA), sodium alginate, lithium alginate, and combinations thereof, as taught by Campbell '992, in order for the electrode to be able to withstand the application of an anisotropic force, while maintaining the structural integrity of the electrode ([0025]).

	In regards to claim 13, Gayden '137 discloses a capacitor-assisted electrochemical cell comprising: a positive electrode (leftward electrode of battery 114 in FIG. 2; [0064] & [0051]) comprising a positive electroactive material layer (132 - FIG. 2; see [0056] & [0064]; noting that 132 is considered the same as 32); and 
	a composite electrode (rightward electrode of battery 114 in FIG. 2; [0064] & [0051], noting the rightward electrode of battery 114 is capacitor-assisted, i.e. composite) comprising a negative electroactive material layer (136 - FIG. 2; [0059] & [0064], see [0059] and [0064], noting that 136 is considered the same as 36) that comprises a plurality of first negative electroactive particles (described in [0047]) and a plurality of second negative electroactive particles (described in [0047]), each of the second negative electroactive particles of the plurality of second negative electroactive particles having a plurality of pores (described in [0060]). Gayden '137 fails to explicitly disclose a plurality of sulfur-additive particles embedded within the plurality of pores, wherein the second negative electroactive particles comprises a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof.
	Campbell '992 discloses a plurality of sulfur-additive particles embedded within the plurality of pores (described in [0026] & [0044]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that a plurality of sulfur-additive particles are embedded within the plurality of pores, as taught by Campbell '992, in order for the electrode to be able to withstand the application of an anisotropic force, while maintaining the structural integrity of the electrode ([0025]).
	Duan '656 discloses a plurality of negative electroactive particles comprising a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof (described in [0022]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that the second negative electroactive particles comprise a metal oxide selected from the group consisting of: titanium dioxide (TiO2), iron (III) oxide (Fe2O3), iron (II,III) oxide (Fe3O4), iron (III) oxide-hydroxide (β-FeOOH), and combinations thereof, as taught by Duan '656, in order to further increase the capacity or pseudo-capacity ([0022]).

In regards to claim 15, modified Gayden '137 further discloses wherein the second negative electroactive particles have an average particle size greater than or equal to about 1 nm to less than or equal to about 1000 µm (described in Gayden '137: [0025], noting that electrode materials for the negative electrodes being prepared in the form of micrometer-size particles) and a porosity greater than or equal to about 5 vol.% to less than or equal to about 80 vol.% (described in Campbell '992: [0029], noting porosity of the porous support structure being at least about 30% and porosity between about 60% and about 80%; see also [0101], noting that the cathode and/or anode can include a porous support structure), and the plurality of sulfur-additive particles occupy greater than or equal to about 0.1 vol.% to less than or equal to about 100 vol.% of a total pore volume of each second negative electroactive particle (described in Campbell '992: [0044], noting that material comprising sulfur is provided, at least 30% of which by mass is contained within the pores of a porous support structure, thus it would be expected that the sulfur-additive particles described in Campbell '992 occupy a total pore volume within the claimed range of greater than or equal to about 0.01 vol.% to less than or equal to about 100 vol.%).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Gayden '137 such that a porosity greater than or equal to about 5 vol.% to less than or equal to about 80 vol.%, and the plurality of sulfur-additive particles occupy greater than or equal to about 0.1 vol.% to less than or equal to about 100 vol.% of a total pore volume of each second negative electroactive particle, as taught by Campbell '992, in order for the electrode to be able to withstand the application of an anisotropic force, while maintaining the structural integrity of the electrode ([0025]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘087 in view of Campbell ‘992.
	In regards to claim 19, Kim ‘087 further discloses wherein the negative electroactive particles have an average particle size greater than or equal to about 1 nm to less than or equal to about 1000 µm (described in [0061]) and a porosity greater than or equal to about 5 vol.% to less than or equal to about 80 vol.% (described in [0045]). Kim ‘087 fails to explicitly disclose the sulfur-additive particles occupy greater than or equal to about 0.01 vol.% to less than or equal to about 99.99 vol.% of a total pore volume of each negative electroactive particle.
	Campbell ‘992 discloses the sulfur-additive particles occupy greater than or equal to about 0.01 vol.% to less than or equal to about 99.99 vol.% of a total pore volume of each negative electroactive particle (described in [0044], noting that material comprising sulfur is provided, at least 30% of which by mass is contained within the pores of a porous support structure, thus it would be expected that the sulfur-additive particles described in Campbell '992 occupy a total pore volume within the broadly claimed range of greater than or equal to about 0.01 vol.% to less than or equal to about 100 vol.%).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor-assisted electrochemical cell of Kim ‘087 such that the sulfur-additive particles occupy greater than or equal to about 0.01 vol.% to less than or equal to about 99.99 vol.% of a total pore volume of each negative electroactive particle, as taught by Campbell ‘992, in order for the electrode to be able to withstand the application of an anisotropic force, while maintaining the structural integrity of the electrode ([0025]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6194099 – Column 13, Lines 48-59
US 20180183052 – [0117] & [0030]
US 20060115579 – [0127]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848